Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

	Seid et al. (US 2014/0279151) teaches “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120.  The request module 108 can also solicit a comparative market analysis (CMA) 122 from the seller. The CMA is a report that shows active listings, pending listings, sold listings, withdrawn or canceled listing, etc., for real estate properties. The CMA can be used by the valuation generator 126, for example, to determine the valuation for the asset” ([0022]); “the valuation generator 126 organizes and sorts the data so that the features associated with the asset may be compared to similar features for similar assets that were recently sold (comparable assets or "comps"). Comparable data corresponding to comparable assets may be extracted from a source of comparable asset information, such as from a publicly available site, from an internally maintained comps database 131, and/or from a CMA that is provided by the seller via the request module 108. The comps database 131 can include a plurality of entries corresponding to a plurality of comparable assets, with each entry having data corresponding to that asset. For example, a comparable asset can be an asset that has been recently sold or has been offered for sale by other sellers. Information about the comparable asset can be stored in the comps database 131, including the price at which the comparable asset was sold or offered for sale, as well as the basic asset data, such as types of data similar to the data received by the request module 108 pertaining to the asset for sale by the seller” ([0024]); and “The valuation generator 126 can use information from the received asset information 145 in order to determine a valuation for the asset. In one example, the valuation generator 126 can use the geography information and the market information about the asset to determine comparable assets from the comps database 131. The valuation generator 126 can (i) compare the geography information and the market information (as well as other asset information 145, such as the number of bedrooms, the square footage, etc.) with information stored in the entries corresponding to comparable assets, (ii) determine which asset(s) are similar to the characteristics of the asset for sale, and (iii) determine a price or valuation of those comparable asset(s) as well as other information about the comparable asset(s).” ([0025]).

Kasravi et al. (US 8,255,309) teaches “The weights associated with the parameters for each intellectual asset provide an indication of the relative contribution of the corresponding parameter to the value of the intellectual asset. For example, the ‘business impact’ parameter may have a higher weight than the ‘format’ parameter of the intellectual asset, since the ‘business impact’ parameter may be more indicative of how much value an enterprise can derive from the intellectual asset.” (Col. 2, lines 1-8); “A determination is made (at 406) regarding whether technique 1 or technique 2 is selected. If technique 1 is selected, then the total known asset value is received (at 408). As discussed above, the total known asset value is the value of the entire portfolio of intellectual assets. Based on the total known asset value and the total locked value computed at 403, the total unlocked value of the unlocked intellectual assets 404 is computed (at 410) by subtracting the total locked value from the total known asset value. The total unlocked value is then provided to an intellectual asset valuation procedure (412), which is similar to tasks 306, 312, 314, and 316 in FIG. 3 in which the total unlocked value is used rather than the total known asset value.” (Col. 5, lines 50-62).
Bonner at al. (US 2012/0143782) teaches “the method includes computing a total comparison score for the comparable companies by summing each comparison rating associated with each of the identified comparable companies, and computing a plurality of valuation multiples for each of the identified comparable companies. The method also can include computing a mean valuation multiple for each of the identified comparable companies by averaging the plurality of computed valuation multiples associated with each of the identified comparable companies, and computing the weighted average valuation multiple for each of the identified comparable companies by multiplying the computed mean valuation multiple by a percentage each comparison rating is of the total comparison score.” ([0012])

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-3, 7-9, 12-17, and 19-20 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “automatically retrieving specification data for the asset from one or more storage devices; for each object of the asset: generating a comparable object based on the retrieved specification data, the comparable object including two or more attributes, each attribute defined by an attribute category and an associated attribute value; receiving comparison weights for one or more of the attribute categories; automatically retrieving, from one or more networked storage devices, based at least in part on the received comparison weights, analogous object data for a plurality of analogous objects that are each analogous to the comparable object, the analogous object data for each analogous object including: two or more analogous attributes that are each analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value, and a valuation of the analogous object; for each analogous object, outputting a similarity score to the comparable object based on at least the associated attribute values for the comparable object, the retrieved analogous object data, and the comparison weights; and outputting a comparative valuation for the object based on at least the
associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, the received comparison weights, and a weighted combined average of the valuations of two or more analogous objects using weights based on the similarity scores for each analogous object; and outputting the comparative valuation for the asset based on the comparative valuations for each object of the asset.”

	The reasons for allowance of claim 9 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computing device comprising “automatically retrieve specification data for the asset, the specification data including structured specification data and unstructured specification data; for each object of the asset: extract two or more attributes from the unstructured specification data by parsing text based passages to identify associated attribute values; generate a comparable object based on the retrieved specification data, the comparable object including at least the two or more attributes extracted from the unstructured specification data, each attribute defined by an attribute category and an associated attribute value; receive comparison weights for at least some of the attribute categories; automatically retrieve, from one or more networked storage devices, based at least in part on the received comparison weights, analogous object data for a plurality of analogous objects that are each analogous to the comparable object, the analogous object data for each analogous object including: one or more analogous attributes that are analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value, and a valuation of the analogous object; and output a comparative valuation for the object based on at least the associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, and the received comparison weights; and output the comparative valuation for the asset based on the comparative valuations for each object of the asset.”

	The reasons for allowance of claim 17 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “automatically retrieving specification data for the object from one or more storage devices; generating a comparable object based on the retrieved specification data, the comparable object including two or more attributes, each attribute defined by an attribute category and an associated attribute value; receiving a first set of comparison weights for at least some of the attribute categories; automatically retrieving, from one or more networked storage devices, based at least in part on the first received set of comparison weights, a first set of analogous object data for a first set of analogous objects that are each analogous to the comparable object, the first set of analogous object data including: two or more analogous attributes that are each analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value, and a valuation of each analogous object; and outputting a first comparative valuation for the object based on at least the associated attribute values for the comparable object, the first set of associated analogous object data, the valuation of each analogous object, and the first received set of comparison weights; receiving a second set of comparison weights for at least some of the attribute categories; and outputting a second comparative valuation for the object based on at least the associated attribute values for the comparable object, the first set of associated analogous object data, the valuation of each analogous object, and the second set of comparison weights, the second comparative valuation for the object being different from the first comparative valuation for the object.”

Dependent claims 2-3, 7-8, 12-16, and 19-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        August 12, 2022